FILED
DEc 192013

C_|erk. U.S Courts
Dls_trict Of Montana
Mlssou|a Division

[N THE UNTI'ED STATES DISTRICT COURT
FOR 'I`I-IE DISTRICT OF MONTANA

MISSOULA DIVISION
WILLIAM FITCH,
CV 18-56-M-DLC-JCL

Petitioner,
vs. ORDER
A'ITORNEY GENERAL OF TI-[E
STATE OF MONTANA,

Respondent.

 

 

United States Magistrate Judge Jeremiah C. Lynch entered his Findings and
Recommendations on October 23, 2018, recommending that the Court dismiss
Petitioner William Fitch’s petition brought under 28 U.S.C. § 2254 and deny a
certiiicate of appealability. (Doc. 13.) Fitch failed to timely object to the
Findings and Recommendations, and so waived the right to de novo review of the
record. 28 U.S.C. § 636(b)(l). This Court reviews for clear error those findings
and recommendations to which no party objects. See Thomas v. Arn, 474 U.S.
140, 149-53 (1985). Clear error exists if the Court is le& With a “definite and
firm conviction that a mistake has been made.” Wash. Mut., Inc. v. United States,

856 F.3d 711, 721 (9th Cir. 2017) (citation omitted).

_1_

Having reviewed the F indings and Recommendation (Doc. 13), the Court
finds no clear error in Judge Lynch’s recommendation that Fitch’s petition be
dismissed as procedurally defaulted. Fitch alleges ineffective assistance of
counsel, but he did not raise a claim for ineffective assistance on direct appeal or in
his state postconviction proceeding, rendering the claim procedurally defaulted.

28 U.S.C. § 2254(b)(1)(A). 'I`he Court finds no clear error in Judge Lynch’s
determination that procedural default is not excused. If Fitch has alleged actual
innocence, he has made that allegation as to a charge for which he is no longer
incarcerated, rendering the issue moot. 28 U.S.C. § 2254(a). And, even if Fitch
could demonstrate cause for his failure to bring the claim before the state court,
there is no prejudice where, as here, the remedy sought_a reduced sentence_
cannot be ordered by a federal court reviewing a state court sentencing
determination See Murray v. Carrier, 477 U.S. 478, 485-92 (1986); MacKay v.
Pfeil, 827 F.2d 540, 543 (9th Cir. 1987).

Nor is there clear error in Judge Lynch’s recommendation that the Court
deny a certificate of appealability. Fitch has not made “a substantial showing of
the denial of a constitutional righ .” 28 U.S.C. § 2253(¢)(2).

Accordingly, IT IS ORDERED:

(1) Judge Lynch’s F indings and Recommendations (Doc. 13) are

ADOPTED IN FULL;
_2_

(2) Fitch’s Petition (Doc. l) is DISMISSED;

(3) A certificate of appealability is DENIED; and

(4) The Clerk of Court shall enter by separate document a judgment in favor
of Respondent and close this case.

DATED this lq{h day of December,

 
     

Dana L. Christensen, Chief Judge
United States District Court

